FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50436

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00172-DMS

 v.
                                                 MEMORANDUM*
GEYEN AVILA-CORREA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Geyen Avila-Correa appeals from the district court’s judgment and

challenges the 63-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Avila-Correa contends that his sentence is illegal because the fact of his

prior felony conviction, which increased the statutory maximum sentence, was not

charged in the information. The government argues that this appeal should be

dismissed based on an appeal waiver contained in the parties’ plea agreement. We

review de novo whether to enforce an appeal waiver. See United States v. Watson,

582 F.3d 974, 981 (9th Cir. 2009). Contrary to Avila-Correa’s contention, the

Supreme Court’s holding in Almendarez-Torres v. United States, 523 U.S. 224

(1998), remains binding. See Alleyne v. United States, 133 S. Ct. 2151, 2160 n.1

(2013) (declining to revisit Almendarez-Torres); United States v. Leyva-Martinez,

632 F.3d 568, 569 (9th Cir. 2011) (per curiam) (“We have repeatedly held . . . that

Almendarez-Torres is binding unless it is expressly overruled by the Supreme

Court.”). Accordingly, Avila-Correa’s sentence is not illegal, and we dismiss this

appeal in light of the valid appeal waiver. See Watson, 582 F.3d at 988.

      DISMISSED.




                                          2                                    14-50436